—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 30, 1998, which denied their motion for summary judgment dismissing the complaint. By letter dated May 20, 1999, the appellants notified this Court that the action had been settled and that the appeal, which was on the calendar for May 25, 1999, was withdrawn.
Ordered that the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that counsel for the parties are directed to show cause why an order should or should not be made and entered imposing such sanctions and/or costs, if any, against them or their counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by filing an original and four copies of an affirmation or affidavit on that issue in the office of the* clerk of this Court and serving one copy of the same on all parties to the action on or before July 16, 1999.
Section 670.2 (g) of the Rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action is wholly or partially settled * * * the parties or their counsel shall immediately notify the court”, and “[a]ny attorney or party who, without good cause shown, fails to comply with the requirements of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct” (22 NYCRR 670.2 [g]). Bracken, J. P., Goldstein, McGinity and Schmidt, JJ., concur.